Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 29 recites “means for receiving a signal,” “means for measuring a signal strength of the signal,” L&L Ref QCOM-4109USDocket No. 20308666 “means for receiving control information” and “means for decoding feedback.“


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-9, 12-23 and 26-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2020/0059766).

Regarding claim 1, Kim discloses a method for wireless communication at a first wireless communication device (Kim, paragraph [0001], wireless communication system; paragraph [0004], UE), the method comprising: 
receiving a signal from a second wireless communication device (Kim, paragraph [0083], vehicle broadcasts information and nearby vehicle utilizes the information; paragraph [0109], UE tests a threshold of RSRP or DMRS); 
measuring a signal strength of the signal (Kim, paragraph [0109], if RSRP is lower than threshold, the UE determines the control information is not present and channels other than the ACK/NACK channel may be used in that resource, and if RSRP is higher than threshold, UE determines control information is present and UE decodes the control information); 
receiving control information indicating that the second wireless communication device reserved a first resource of a plurality of resources for a first transmission to at least one third wireless communication device and at least one second resource of the plurality of resources for at least one retransmission to the at least one third wireless communication device (Kim, paragraph [0091], sidelink control channel scheduling assignment includes location of resource for transmission of a D2D channel; paragraph [0105], reserving a resource for retransmission; paragraph [0135], another transmitting UE that has not reserved the resource may overhear an ACK/NACK resource of the initial transmission of the transmitting UE that has reserved a resource for retransmission, and if ACK is heard then the other transmitting UE may determine that the ACK/NACK resource will not be used and then use the resource; paragraph [0139], the retransmission resource may also be allocated to another transmitting UE because the retransmission may not be performed even if the retransmission resource has been allocated; paragraph [0168], UE confirms resource reserved for retransmission, indicated through scheduling assignment, will not be used by recognizing that ACK is transmitted on the ACK/NACK resource); and 
decoding feedback associated with the first transmission when the signal strength is greater than a threshold or abstaining from detecting the feedback when the signal strength is less than the threshold (Kim, paragraph [0108], ACK/NACK channel is used; paragraph [0109], if RSRP is lower than threshold, the UE determines the control information is not present and channels other than the ACK/NACK channel may be used in that resource, and if RSRP is higher than threshold, UE determines control information is present and UE decodes the control information; paragraph [0168], UE confirms resource reserved for retransmission, indicated through scheduling assignment, will not be used by recognizing that ACK is transmitted on the ACK/NACK resource).  

Regarding claim 2, Kim discloses the method of claim 1, further comprising: generating a candidate set of free resources of the plurality of resources (Kim, paragraph [0088], receiving UE may receive a configuration of a resource pool for the UE1 to transmit a D2D signal).  

Regarding claim 3, Kim discloses the method of claim 2, wherein the generating the candidate set of free resources comprises: including in the candidate set of free resources at least one third resource that overlaps with the at least one second resource, wherein the at least one third resource is for a communication by the first wireless communication device (Kim, paragraph [0088], receiving UE may receive a configuration of a resource pool for the UE1 to transmit a D2D signal; paragraph [0135], another transmitting UE that has not reserved the resource may overhear and ACK/NACK resource of the initial transmission of the transmitting UE that has reserved a resource for retransmission, and if ACK is heard by the other transmitting UE then the other transmitting UE may determine that the resource will not be used and use the resource; paragraph [0139], the retransmission resource may also be allocated to another transmitting UE because the retransmission may not be performed even if the retransmission resource has been allocated).  

Regarding claim 4, Kim discloses the method of claim 2, wherein the generating the candidate set of free resources comprises: 
detecting the feedback associated with the first transmission (Kim, paragraph [0135], another transmitting UE that has not reserved the resource may overhear and ACK/NACK resource of the initial transmission of the transmitting UE that has reserved a resource for retransmission, and if ACK is heard then the other transmitting UE may determine that the resource will not be used and use the resource; paragraph [0139], the retransmission resource may also be allocated to another transmitting UE because the retransmission may not be performed even if the retransmission resource has been allocated; paragraph [0168], UE confirms resource reserved for retransmission, indicated through scheduling assignment, will not be used by recognizing that ACK is transmitted on the ACK/NACK resource); and 
including in the candidate set of free resources at least one third resource that overlaps with the at least one second resource after detecting the feedback associated with the first transmission (Kim, paragraph [0088], receiving UE may receive a configuration of a resource pool for the UE1 to transmit a D2D signal; paragraph [0135], another transmitting UE that has not reserved the resource may overhear and ACK/NACK resource of the initial transmission of the transmitting UE that has reserved a resource for retransmission, and if ACK is heard by the other transmitting UE then the other transmitting UE may determine that the resource will not be used and use the resource; paragraph [0139], the retransmission resource may also be allocated to another transmitting UE because the retransmission may not be performed even if the retransmission resource has been allocated).  

Regarding claim 5, Kim discloses the method of claim 1, further comprising: 
determining that the signal strength is less than or equal to the threshold (Kim, paragraph [0109], if RSRP is lower than threshold, the UE determines the control information is not present and channels other than the ACK/NACK channel may be used in that resource, and if RSRP is higher than threshold, UE determines control information is present and UE decodes the control information); and L&L Ref QCOM-4109USDocket No. 20308662 
including in a candidate set of free resources of the plurality of resources at least one third resource that overlaps with the at least one second resource (Kim, paragraph [0139], the retransmission resource may also be allocated to another transmitting UE because the retransmission may not be performed even if the retransmission resource has been allocated) after determining that the signal strength is less than or equal to the threshold (Kim, paragraph [0109], if RSRP is lower than threshold, the UE determines the control information is not present and channels other than the ACK/NACK channel may be used in that resource).  

Regarding claim 6, Kim discloses the method of claim 5, further comprising: abstaining from detecting the feedback after determining that the signal strength is less than or equal to the threshold (Kim, paragraph [0109], if RSRP is lower than threshold, the UE determines the control information is not present and channels other than the ACK/NACK channel may be used in that resource, and if RSRP is higher than threshold, UE determines control information is present and UE decodes the control information).  

Regarding claim 7, Kim discloses the method of claim 1, wherein the signal strength comprises a reference signal received power (RSRP) (Kim, paragraph [0109], if RSRP is lower than threshold, the UE determines the control information is not present and channels other than the ACK/NACK channel may be used in that resource, and if RSRP is higher than threshold, UE determines control information is present and UE decodes the control information).  

Regarding claim 8, Kim discloses the method of claim 1, further comprising: 
determining that the signal strength is greater than or equal to the threshold (Kim, paragraph [0109], if RSRP is lower than threshold, the UE determines the control information is not present and channels other than the ACK/NACK channel may be used in that resource, and if RSRP is higher than threshold, UE determines control information is present and UE decodes the control information); and 
decoding the feedback after determining that the signal strength is greater than or equal to the threshold (Kim, paragraph [0109], if RSRP is lower than threshold, the UE determines the control information is not present and channels other than the ACK/NACK channel may be used in that resource, and if RSRP is higher than threshold, UE determines control information is present and UE decodes the control information).  

Regarding claim 9, Kim discloses the method of claim 8, further comprising: 
determining, based on the decoding of the feedback, that the second wireless communication device will not perform the at least one retransmission (Kim, paragraph [0135], another transmitting UE that has not reserved the resource may overhear and ACK/NACK resource of the initial transmission of the transmitting UE that has reserved a resource for retransmission, and if ACK is heard then the other transmitting UE may determine that the resource will not be used and use the resource; paragraph [0139], the retransmission resource may also be allocated to another transmitting UE because the retransmission may not be performed even if the retransmission resource has been allocated; paragraph [0168], UE confirms resource reserved for retransmission, indicated through scheduling assignment, will not be used by recognizing that ACK is transmitted on the ACK/NACK resource); and 
including in a candidate set of free resources of the plurality of resources at least one third resource that overlaps with the at least one second resource after determining, based on the decoding of the feedback, that the second wireless communication device will not perform the at least one retransmission (Kim, paragraph [0135], another transmitting UE that has not reserved the resource may overhear and ACK/NACK resource of the initial transmission of the transmitting UE that has reserved a resource for retransmission, and if ACK is heard then the other transmitting UE may determine that the resource will not be used and use the resource; paragraph [0139], the retransmission resource may also be allocated to another transmitting UE because the retransmission may not be performed even if the retransmission resource has been allocated; paragraph [0168], UE confirms resource reserved for retransmission, indicated through scheduling assignment, will not be used by recognizing that ACK is transmitted on the ACK/NACK resource).  

Regarding claim 12, Kim discloses the method of claim 1, further comprising: comparing the signal strength to the threshold (Kim, paragraph [0109], if RSRP is lower than threshold, the UE determines the control information is not present and channels other than the ACK/NACK channel may be used in that resource, and if RSRP is higher than threshold, UE determines control information is present and UE decodes the control information).  

Regarding claim 13, Kim discloses the method of claim 12, further comprising: detecting the feedback after comparing the signal strength to the threshold (Kim, paragraph [0109], if RSRP is lower than threshold, the UE determines the control information is not present and channels other than the ACK/NACK channel may be used in that resource, and if RSRP is higher than threshold, UE determines control information is present and UE decodes the control information).  

Regarding claim 14, Kim discloses the method of claim 1, wherein the receiving the signal from the second wireless communication device comprises: receiving the signal via a physical sidelink control channel (PSCCH) or a physical sidelink shared channel (PSSCH) (Kim, paragraph [0098], D2D scheduling assignment may be called PSCCH).  

Claims 15-21 are rejected under substantially the same rationale as claims 1-4, 12-13 and 7, respectively.  Kim additionally discloses a transceiver; a memory; and a processor communicatively coupled to the transceiver and the memory, wherein the processor and the memory (Kim, paragraph [0170], UE includes processor, memory and RF unit that transmits and receives).

Regarding claim 22, Kim discloses the first wireless communication device of claim 15, wherein the threshold is higher than a signal strength threshold defined for resource exclusion (Kim, paragraph [0109], if RSRP is lower than threshold, the UE determines the control information is not present and channels other than the ACK/NACK channel may be used in that resource, and if RSRP is higher than threshold, UE determines control information is present and UE decodes the control information).  

Regarding claim 23, Kim discloses the first wireless communication device of claim 15, wherein the processor and the memory are further configured to: define the threshold based on a traffic load associated with the plurality of resources (Kim, paragraph [0109], determine load by measuring RSRP of the DMRS).  

Regarding claim 26, Kim discloses the first wireless communication device of claim 15, wherein the processor and the memory are further configured to: detect a physical sidelink feedback channel (PSFCH) when the signal strength is greater than the threshold (Kim, paragraph [0107], ACK/NACK channel).  

Claim 27 is rejected under substantially the same rationale as claim 14.

Regarding claim 28, Kim discloses the first wireless communication device of claim 15, wherein the first transmission and the at least one retransmission utilize a vehicle-to-everything (V2X) radio access technology (RAT) (Kim, paragraph [0009], V2X).  

Claims 29 and 30 are rejected under substantially the same rationale as claim 1.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 10-11 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee at al. (US 2021/0168648).

Regarding claim 10, Kim discloses the method of claim 9, wherein the determining, based on the decoding of the feedback, that the second wireless communication device will not perform the at least one retransmission (Kim, paragraph [0135], another transmitting UE that has not reserved the resource may overhear and ACK/NACK resource of the initial transmission of the transmitting UE that has reserved a resource for retransmission, and if ACK is heard then the other transmitting UE may determine that the resource will not be used and use the resource; paragraph [0139], the retransmission resource may also be allocated to another transmitting UE because the retransmission may not be performed even if the retransmission resource has been allocated; paragraph [0168], UE confirms resource reserved for retransmission, indicated through scheduling assignment, will not be used by recognizing that ACK is transmitted on the ACK/NACK resource) comprises: 
determining that none of the at least one third wireless communication device transmitted a negative acknowledgment (Kim, paragraph [0129], upon receiving NACK, the transmitting UE does not perform retransmission; paragraph [0135], another transmitting UE decodes the ACK/NACK).  

Kim does not explicitly disclose, but Lee discloses determining that a transmission comprises a first type of groupcast transmission (Lee, paragraph [0005], groupcast environments); paragraph [0086], group destination ID) associated with a communication range (Lee, paragraph [0144], method for establishing HARQ feedback Tx range).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to determine that the first transmission comprises a first type of groupcast transmission associated with a communication range, in the invention of Kim.  The motivation to combine the references would have been to determine the threshold appropriate for the devices in a particular group.

Regarding claim 11, Kim discloses the method of claim 9, wherein the determining, based on the decoding of the feedback, whether the second wireless communication device will not perform the at least one retransmission (Kim, paragraph [0128], upon receiving ACK, the transmitting UE does not perform retransmission) comprises: 
determining that each of the at least one third wireless communication device transmitted a positive acknowledgement (Kim, paragraph [0128], upon receiving ACK, the transmitting UE does not perform retransmission; paragraph [0135], another transmitting UE decodes the ACK/NACK).  
Kim does not explicitly disclose, but Lee discloses determining that a transmission comprises a first type of groupcast transmission (Lee, paragraph [0005], groupcast environments); paragraph [0086], group destination ID) associated with a communication range (Lee, paragraph [0144], method for establishing HARQ feedback Tx range).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to determine that the first transmission comprises a second type of groupcast transmission associated with a communication range, in the invention of Kim.  The motivation to combine the references would have been to determine the threshold appropriate for the devices in a particular group.

Regarding claim 24, Kim discloses the first wireless communication device of claim 15.  Kim does not explicitly disclose, but Lee discloses wherein the processor and the memory are further configured to: define the threshold based on channel busy ratio (CBR) associated with the plurality of resources (Lee, paragraph [0009], RSRP threshold determine in proportion to CBR).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to define the threshold based on channel busy ratio (CBR), in the invention of Kim.  The motivation to combine the references would have been to determine the threshold in accordance with known methods.

Regarding claim 25, Kim discloses the first wireless communication device of claim 15, wherein the processor and the memory are further configured to: define the threshold so that a percentage of the plurality of resources are included in a candidate set of free resources of the plurality of resources (Kim, paragraph [0088], receiving UE may receive a configuration of a resource pool for the UE1 to transmit a D2D signal).
Kim does not explicitly disclose a defined percentage.  
Lee discloses wherein the processor and the memory are further configured to: define the threshold so that a defined percentage of the plurality of resources are included (Lee, paragraph [0098], 20 percent of the resources).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to: define the threshold so that a defined percentage of the plurality of resources are included, in the invention of Kim.  The motivation to combine the references would have been to determine the candidate resources in accordance with known methods.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858. The examiner can normally be reached Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466